DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s response of 12/30/2020 is herein noted.

Terminal Disclaimer

The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of  U.S. Patent Nos. 10549209, 9827507 & 9821242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Patentability is seen in but not limited to independent claims 1, 10, 18 & 22 and more specifically a toy construction system and computer implemented method comprising toy construction elements, the toy construction elements comprising couplings releasably interconnecting the toy construction elements, the toy construction system comprising: one or more marker construction elements comprising such couplings and each having a visual appearance recognizable by an image processor ; and a data processing system comprising the image processor , wherein the data processing system is adapted to: process a captured image of a toy construction model constructed from the toy construction elements to detect at least a presence of at least one of the marker construction elements within the captured image; and responsive to the detected marker construction element, generate a computer-generated image; wherein the marker construction element comprises a visually detectable feature and a movable element movable between a first and a second position, wherein the movable element, when positioned in the first position, causes the visually detectable feature to be visible and, when positioned in the second position, causes the visually detectable feature to be obstructed from view.
The closest prior art of record was applicant’s own invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOLORES R COLLINS whose telephone number is (571)272-4421.  The examiner can normally be reached on Monday Through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




DOLORES R COLLINS/Examiner, Art Unit 3711     

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711